Case 1:20-cv-00241-CG-N Document 32 Filed 08/28/20 Page 1 of 1                    PageID #: 148




 IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

 AMANDA JOHNSON,                                 )
                                                 )
           Plaintiff,                            )
                                                 )
 vs.                                             )   CIVIL ACTION 20-0241-CG-N
                                                 )
 JEFF BROCK and DAVID F.                         )
 STEELE, SR.,1                                   )
                                                 )
           Defendants.                           )

                                 AMENDED JUDGMENT

       It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

Defendants Jeff Brock and David Steele, Sr., and against Plaintiff Amanda

Johnson, in accordance with the order entered on this date adopting the

recommendation of the Magistrate Judge and dismissing this action without

prejudice.

       DONE and ORDERED this 28th day of August, 2020.

                                       /s/ Callie V. S. Granade
                                       SENIOR UNITED STATES DISTRICT JUDGE




       1
         The original Judgment (Doc. 24) incorrectly named Alabama U.S. as the defendant in
this matter. The Judgment is amended to correct the clerical error pursuant to Rule 60(a) of the
F.R.Civ.P
